Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8, 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recites the limitation "the target output".  There is insufficient antecedent basis for this limitation in the claim.  To expedite prosecution, Examiner assume applicant intended to reference ‘the first target output’.
Claims 4 and 13 recites the limitation "the set of vocabulary terms".  There is insufficient antecedent basis for this limitation in the claim.  To expedite prosecution, Examiner assume applicant intended to reference ‘the set of vocabulary words’.
Claims 8 and 17 recites the limitation "the graphical user interface".  There is insufficient antecedent basis for this limitation in the claim.  To expedite prosecution, Examiner assume applicant intended to reference ‘a graphical user interface’.
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  for claims 4, 5, 14 and 16, there appears to be steps missing in how the extracted vocabulary words and domain facts that are displayed on the graphical user interface, are associated with the first rule that prevents the neural network from outputting the first output and instead output the first target output.  Claims 6 and 16 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2019/0188567 to Yao et al. (hereinafter Yao).
Per claim 1, Yao discloses a computer-implemented method (see figures) for constraining the behavior of a neural network (figs. 1,3:113…reference DNN Model is compressed via compression module 104, the compression construed as constraining the behavior of reference DNN model; ¶87…reference DNN model executed on hardware platform has more intensive resource usage behavior being a fully connected neural network, relative to compressed neural network behavior being a sparsely connected neural network, which is more resource usage constrained: “sparse deep neural network that may be implemented with reduced memory, computational, and power requirements”), the method comprising:
causing the neural network (figs. 1,3:113…Reference DNN Model) to execute a first inference operation (fig. 1:101, fig. 7:701…DNN pre-training to generate Reference DNN Model 113 is first inference operation) based on first training data (fig. 1:112 and ¶26,62…training data set 112 used to train the Reference DNN Model) to generate a first output (fig. 3:213,306…output classification scores 213 from output layer 306 after being trained with weights assigned to each of the fully connected nodes of the Reference DNN Model 113, output from output layer of trained Reference DNN Model being a first output); 
generating a first rule that corresponds to the first output (fig. 4…the ‘discriminative function’ is construed to be a generated splicing/pruning rule that is applied to each selected weight value of the Reference DNN Model that contributed/corresponds to the classifications scores of the Reference DNN Model, e.g., the first output; ¶43-44….discriminator function generated by setting threshold values with which selected weights are compared to: “applying the discriminative function comprises comparing an individual previous iteration connection weight to a threshold and providing a disconnect indicator when the individual previous iteration connection weight compares unfavorably to the threshold…The threshold of the discriminative function may be any suitable value or values. In an embodiment, the threshold is the same for all layers of the DNN. In an embodiment, different thresholds are used for different layers of the DNN.”; fig. 4…discriminator function is a rule, namely the value of ‘Connection Indicator’ is derived from the weight comparisons with thresholds, i.e., ‘a’ and ‘b’ , which determines whether connection for a specific weight value will be pruned/disconnected, maintained or reconnected 406, assigned by ‘Connection Indicator’…when Connection Indicator set to false indicates prune/disconnect 403, when Connection Indicator set to TRUE indicates maintain 406, and when Connection Indicator 403 set to UNCHANGED indicates reconnected 405) based on a first target output (fig. 6…first target output is that of output 306 from the sparse DNN model, e.g., the classification scores 213; ¶60…the output of the sparse DNN model, e.g., the first target output, goal/target is to be similar to that of the Reference DNN model to ensure accuracy and to replace the Reference DNN model: ”available connections 311-315 may have been pruned/spliced and corresponding weights updated through a number of iterations to generate sparse connections 601-605 of sparse DNN model 116 such that sparse connections 601-605 represent only the important connections between layers 301-306 and such that the corresponding weights have been trained to implement sparse connections 601-605 to provide robust accuracy mapping input data to classification scores such that the accuracy of sparse DNN model 116 is similar to that of reference DNN model 113”) associated with the first training data (fig. 4…sparse DNN model is obtained in part from weights originally established from the training data set 112, e.g., the first training data, that generated the Reference DNN Model); 
determining that the neural network generates the first output when executing a second inference operation (fig. 6…Reference DNN Model 113 is pruned/spliced after application of the discriminator function (fig. 4), e.g., the first rule, resulting in sparse DNN model 116, which executes a second inference operation that generates similar, equivalent values to the first output of the Reference DNN Model 113, e.g., classification scores 213, from output layer 306; ¶60…” available connections 311-315 may have been pruned/spliced and corresponding weights updated through a number of iterations to generate sparse connections 601-605 of sparse DNN model 116 such that sparse connections 601-605 represent only the important connections between layers 301-306 and such that the corresponding weights have been trained to implement sparse connections 601-605 to provide robust accuracy mapping input data to classification scores such that the accuracy of sparse DNN model 116 is similar to that of reference DNN model 113”); and 
executing the first rule (fig. 8:802…sparse DNN model 116 is generated using discriminator function, e.g., the first rule) that prevents the neural network from outputting the first output in response to receiving a first input (fig. 8:805…once sparse DNN model is generated, Reference Model is not used, thus prevented from outputting the first output shown in fig. 3:213,306) and, instead, causes the neural network to output the first target output in response to receiving the first input (fig. 6:213 and fig. 8:802…implemented sparse DNN model replaces the fully connected Reference DNN model and outputs classification score, e.g., the first target output shown in fig. 6:213,306).
Per claim 2, Yao discloses claim 1, further disclosing determining that the first output is incorrect based on a comparison between the first output and the target output (fig. 1 and ¶60…pruning and splicing over multiple iterations where some iterations will result in a large enough discrepancy between Reference DNN Model output and a sparse DNN model to be deemed incorrect, wherein further iterations reduces the discrepancy to acceptable levels of accuracy).
Claims 11 and 20 are substantially similar in scope and spirit as claim 1.  Therefore, the rejection of claim 1 is applied accordingly.  Yao further discloses memory storing instructions and having software applications executed by a processor to implement the functionality disclosed (fig. 10…processor 1010, memory 1012 and applications 1016).
Claim 12 is substantially similar in scope and spirit as claim 2.  Therefore, the rejection of claim 2 is applied accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 14 and 15 are rejected under 35 USC 103 as being unpatentable over Yao in view of US Pat. No. 11,120,364 to Gokalp et al. (hereinafter Gokalp).
Per claims 4 and 5, Yao discloses claim 1.  
Yao does not expressly disclose, but Gokalp does teach:
Claim 4: extracting from a knowledge base (fig. 2:201…candidate items used for training data and for labeling obtained from data sources, e.g., knowledge base) a set of vocabulary words related to the first training data (figs. 7-8…candidate items 714x have various highlighted terms and labels 715A, 717x-719x extracted from data sources and shown on the GUI); and generating a graphical user interface to display the set of vocabulary terms (figs. 7-8 is a GUI that is an interactive interface that displays various highlighted terms and labels that facilitate users/labelers in selecting the most appropriate labels for candidate items of training data).
Claim 5: extracting from a knowledge base (fig. 2:201…candidate items used for training data and for labeling obtained from data sources, e.g., knowledge base) a set of domain facts (fig. 7:717x, 718x…description and attributes associated with training data items 714x are construed as domain facts) that indicate one or more logical attributes of the first training data (fig. 7:717x, 718x…attributes of items 714x); and generating a graphical user interface to display the set of domain facts (figs. 7-8 is a GUI that is an interactive interface that displays various highlighted terms and labels that facilitate users/labelers in selecting the most appropriate labels for candidate items of training data).

Yao and Gokalp are analogous art because they are from the same field of endeavor providing a graphic user interface as an aid in training machine learning models (Yao: fig. 10:1022).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include within Yao, an interactive GUI to enable a user or label provider to select appropriate labels for the training data from a list of highlighted terms/words displayed by the GUI as taught by Gokalp.
The suggestion/motivation for doing so would have been to make the labeling process for training data more convenient for the user or label provider and improve accuracy/appropriateness of the selected labels.
Claims 14 and 15 are substantially similar in scope and spirit as claims 4 and 5, respectively.  Therefore, the rejection of claims 4 and 5 are applied accordingly.
Claims 7-10 and 17 are rejected under 35 USC 103 as being unpatentable over Yao in view of US Pat. Pub. No. 2017/0017903 to Gray et al. (hereinafter Gray).
Per claims 7-10, Yao discloses claim 1.  Yao further discloses generating a plurality of different versions of the neural network based on input received (Yao: figs. 3,6…at least two versions of neural network generated). 
Yao does not expressly disclose, but Gray does teach:
Claim 7: generating an architectural representation of the machine learning model (Gray: fig. 5 and ¶94…architectural representation of model shown in main workspace area 304) for display via a graphical user interface (Gray: fig. 5 is GUI of the unified project-based science workspace that can guide user in a data science process); and generating a plurality of different versions of the machine learning model based on input received via the graphical user interface (Gray: fig. 8:304 and ¶97…various versions of machine learning models initiated by the user via the GUI, can be implemented).
Claim 8: generating performance data for at least one version of the machine learning model (Gray: fig. 9 and ¶98...performance data of machine learning models are generated, i.e., prediction accuracy, training time, scoring time, etc.), wherein the performance data characterizes one of more performance characteristics of the at least one version of the machine learning model during a training phase (Gray: fig. 9 and ¶98…performance data includes training time of the model); and updating the graphical user interface to display the performance data (Gray: fig. 9…GUI updated with performance data of machine learning models when available).
Claim 9: the performance data indicates an accuracy with which the at least one version of the machine learning model generates one or more outputs during operation (Gray: ¶98…”one or more measures of model quality…may include, but is not limited to, predictive accuracy…”).
Claim 10: the performance data indicates an amount of time the at least one version of the neural network takes to generate one or more outputs (Gray: ¶98…”one or more measures of model quality…may include… training time, scoring time…”).
Yao and Gray are analogous art because they are from the same field of endeavor providing a graphic user interface as an aid in training machine learning models (Yao: fig. 10:1022).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include within Yao, an GUI tool to enable the user to view the architectural representation of neural networks implemented as well as obtain performance data of the neural networks, i.e., for the reference DNN model version and sparse DNN model version, in a manner taught by Gray.
The suggestion/motivation for doing so would have been to enable a more intuitive understanding of the behaviors of the different versions of the neural networks by visually representing the neural network versions themselves as well as displaying their various performance metrics.
Claim 17 is substantially similar in scope and spirit as claim 8.  Therefore, the rejection of claim 8 is applied accordingly.
Claims 18 and 19 are rejected under 35 USC 103 as being unpatentable over 
Yao in view of Gray in further view of Benchmark Analysis of Representative Deep Neural Network Architectures to Bianco et al. (hereinafter Bianco).
Yao in view of Gray discloses claim 17.
Yao in view of Gray does not expressly disclose, but Bianco does teach:
Claim 18: the performance data indicates an amount of memory consumed when the at least one version of the neural network generates one or more outputs during operation (Section IV.C…”We evaluate the total memory consumption, which includes all the memory that is allocated, i.e. the memory allocated for the network model”; Table 2 and Fig. 4).
Claim 19: the performance data indicates an amount of memory consumed when a neural network layer included in the at least one version of the neural network processes one or more inputs during operation (Section IV.C…”We evaluate the total memory consumption, which includes…the memory required while processing the batch”; Table 2 and Fig. 4).
 Yao combined with Gray and Bianco are analogous art because they are from the same field of endeavor providing a display of performance metrics of a machine learning model (Gray: fig. 9; Bianco: Table 2 and Fig. 4). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an additional display output in the GUI of Yao combined with Gray (Yao: fig. 10; Gray: fig. 9) of the memory usage after running a version of the neural network as well as during processing of inputs by a version of the neural network as taught by Bianco.
The suggestion/motivation for doing so would have been to aid in selecting versions of neural networks to implement based on trade-offs of accuracy and memory usage that can be viewed visually on a GUI, particularly useful in choosing versions of neural networks for hardware constrained environments that use pruned neural networks as taught by Yao.
	Allowable Subject Matter
Claims 6 and 16 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to visualizing and modifying nodes of neural networks using a GUI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN CHEN/Primary Examiner, Art Unit 2125